IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUSTIN CREDICO,                            : No. 308 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
OFFICE OF ATTORNEY GENERAL,                :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.